                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )      No. 18-03109-01-CR-S-RK
                                                    )
JENNIFER R. HANAWAY,                                )
                                                    )
               Defendant.                           )

                                            ORDER

       Before the Court is Defendant’s Motion to Furlough Defendant to Visit Brother. (Doc.

81.) Defendant moves for her release from March 31, 2021 to April 7, 2021, to allow her to travel

to Amarillo, Texas to visit her brother before he passes away due to terminal cancer. The

Government opposes the relief requested. In this matter, the undersigned previously found

Defendant to be a flight risk and a danger to the community and ordered her pretrial detention

without bond. (Doc. 26.) Defendant has since entered a plea of guilty to Counts 1 and 3 of the

Indictment and is currently detained at the Greene County Jail awaiting sentencing. (Doc. 74.) As

a result, Defendant’s release or detention is governed by 18 U.S.C. § 3143(a). Furthermore, she

has been found guilty of offenses that mandate her detention unless several conditions are met,

none of which are present here. 18 U.S.C. § 3143(a)(2). Accordingly, the Motion to Furlough

Defendant to Visit Brother is DENIED as a matter of law.

       IT IS SO ORDERED.

                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: March 31, 2021




            Case 6:18-cr-03109-RK Document 82 Filed 03/31/21 Page 1 of 1
